Exhibit 10.2

RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT is made as of this 7th day of -August, 2006
between Christopher & Banks Corporation, a Delaware corporation (the “Company”),
and Monica Dahl (“Employee”).

1.             Award.

(a)           Shares.  Pursuant to the Christopher & Banks Corporation 2005
Stock Incentive Plan, as amended (the “Plan”), Seventy Thousand (70,000) shares
(the “Restricted Shares”) of the Company’s common stock, par value $0.01 per
share (“Stock”), shall be issued as hereinafter provided in Employee’s name
subject to certain restrictions thereon.

(b)           Issuance of Restricted Shares.  The Restricted Shares shall be
issued upon acceptance hereof by Employee and upon satisfaction of the
conditions of this Agreement.

(c)           Plan Incorporated.  Employee acknowledges receipt of a copy of the
Plan, and agrees that this award of Restricted Shares shall be subject to all of
the terms and conditions set forth in the Plan, including future amendments
thereto, if any, pursuant to the terms thereof, which Plan is incorporated
herein by reference as a part of this Agreement.

2.             Restricted Shares.  Employee hereby accepts the Restricted Shares
when issued and agrees with respect thereto as follows:

(a)           Forfeiture Restrictions.  The Restricted Shares may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of, and no dividends will be paid to employee or accrue to
Employee’s benefit, to the extent the Restricted Shares continue to be subject
to the Forfeiture Restrictions described in this paragraph 2(a).  In the event
that these Forfeiture Restrictions have not lapsed in accordance with paragraph
2(b) below by the dates applicable to such Restricted Shares, Employee shall,
for no consideration, forfeit and surrender to the Company the Restricted Shares
applicable to that lapse date, with the exception that if the Forfeiture
Restrictions do not lapse on May 31, 2007, the 7,000 shares applicable to that
lapse date will not be forfeited.  (See footnote to the schedule in subparagraph
2(b) below.)  Furthermore, in the event Employee is terminated for any reason
other than normal retirement on or after age sixty-five (65), the death of
Employee, or as otherwise provided in subparagraph 2(b), Employee shall, for no
consideration, forfeit and surrender to the Company all Restricted Shares to the
extent they continue to be subject to the Forfeiture Restrictions.

(b)           Lapse of Forfeiture Restrictions.  The Forfeiture Restrictions
identified in subparagraph 2(a) above shall lapse as to the Restricted Shares in
accordance with the following schedule, provided that the following conditions
have been satisfied as of each lapse date:  (i)  Employee has been continuously
employed by the Company from the date of this Agreement


--------------------------------------------------------------------------------




through the lapse date applicable to the Restricted Shares (as set forth in
paragraph 2(b) below), and no notice of resignation shall have been given to the
Corporation by Employee preceding or on the date of vesting; (ii) the Operating
Profit (profit before interest and taxes) for the fiscal year completed in the
February prior to the lapse date must be greater than the Operating Profit in
the prior fiscal year; and (iii) the Operating Profit for the fiscal year
completed in the February prior to the lapse date must be greater than $65
million:

Lapse Date

 

Total Restricted Shares
to which Forfeiture 
Restrictions Lapse

 

May 31, 2007

 

7,000

*

May 31, 2008

 

10,500

 

May 31, 2009

 

10,500

 

May 31, 2010

 

10,500

 

May 31, 2011

 

10,500

 

May 31, 2012

 

10,500

 

May 31, 2013

 

10,500

 

--------------------------------------------------------------------------------

*  In the event the Forfeiture Restrictions do not lapse on May 31, 2007, the
7,000 shares will not be forfeited but will instead by added to the 10,500
Restricted Shares as to which 17,500 restricted Shares the Forfeiture
Restrictions will lapse on May 31, 2008.  In the event the Forfeiture
Restrictions do not lapse on lapse dates after May 31, 2007, the Restricted
Shares subject to the lapse of restriction on such dates will be forever
forfeited.

Notwithstanding the foregoing, the Forfeiture Restrictions shall lapse as to all
of the Restricted Shares on the earlier of (i) the occurrence of a Corporate
Change (as such term is defined in the Plan), or (ii) the date Employee’s
employment with the Company is terminated by reason of death or normal
retirement on or after age sixty-five.  In the event Employee’s employment is
terminated for any other reason, including retirement prior to age sixty-five
with the approval of the Company or employing subsidiary, the Committee which
administers the Plan (the “Committee”) or its delegate, as appropriate, may, in
the Committee’s or such delegate’s sole discretion, approve the lapse of
Forfeiture Restrictions as to any or all Restricted Shares still subject to such
restrictions, such lapse to be effective on the date of such approval or
Employee’s termination date, if later.

(c)           Certificates.  A certificate evidencing the Restricted Shares
shall be issued by the Company in Employee’s name, or at the option of the
Company, in the name of a nominee of the Company, pursuant to which Employee
shall have voting rights unless and until the Restricted Shares are forfeited
pursuant to the provisions of this Agreement.  Employee shall not be entitled to
receive dividends with respect to the Restricted shares.  The certificate shall
bear a legend evidencing the nature of the Restricted Shares, and the Company
may cause the certificate to be delivered upon issuance to the Secretary of the
Company or to such other depository as may be designated by the Company as a
depository for safekeeping until the forfeiture occurs or the Forfeiture
Restrictions lapse pursuant to the terms of the Plan and this award.  Upon
request of the Committee or its delegate, Employee shall deliver to the Company
a stock power, endorsed in blank, relating to the Restricted Shares then subject
to the Forfeiture Restrictions.  Upon the lapse

2


--------------------------------------------------------------------------------




of the Forfeiture Restrictions without forfeiture, the Company shall cause a new
certificate or certificates to be issued without legend in the name of Employee
for the shares upon which Forfeiture Restrictions lapsed.  Notwithstanding any
other provisions of this Agreement, the issuance or delivery of any shares of
Stock (whether subject to restrictions or unrestricted) may be postponed for
such period as may be required to comply with applicable requirements of any
national securities exchange or any requirements under any law or regulation
applicable to the issuance or delivery of such shares.  The Company shall not be
obligated to issue or deliver any shares of Stock if the issuance or delivery
thereof shall constitute a violation of any provision of any law or of any
regulation of any governmental authority or any national securities exchange.

3.             Withholding of Tax.  To the extent that the receipt of the
Restricted Shares or the lapse of any Forfeiture Restrictions results in income
to Employee for federal or state income tax purposes, Employee shall deliver to
the Company at the time of such receipt or lapse, as the case may be, such
amount of money as the Company may require to meet its withholding obligation
under applicable tax laws or regulations, and, if Employee fails to do so, the
Company is authorized to withhold from any cash or Stock remuneration then or
thereafter payable to Employee any tax required to be withheld by reason of such
resulting compensation income.

4.             Status of Stock.  Employee agrees that the Restricted Shares will
not be sold or otherwise disposed of in any manner which would constitute a
violation of any applicable federal or state securities laws.  Employee also
agrees (i) that the certificates representing the Restricted Shares may bear
such legend or legends as the Company deems appropriate in order to assure
compliance with applicable securities laws, (ii) that the Company may refuse to
register the transfer of the Restricted Shares on the stock transfer records of
the Company if such proposed transfer would be in the opinion of counsel
satisfactory to the Company constitute a violation of any applicable securities
law and (iii) that the Company may give related instructions to its transfer
agent, if any, to stop registration of the transfer of the Restricted Shares.

5.             Employment Relationship.  Nothing in this Agreement shall be
construed as constituting a commitment, guaranty, agreement, or understanding of
any kind or nature that the Company or its subsidiaries shall continue to employ
the Employee and this Agreement shall not affect in any way the right of the
Company or its subsidiaries to terminate the employment of the Employee.  For
purposes of this Agreement, Employee shall be considered to be in the employment
of the Company as long as Employee remains an employee of either the Company,
any successor corporation or a parent or subsidiary corporation of the Company
or any successor corporation.  Any question as to whether and when there has
been a termination of such employment, and the cause of such termination, shall
be determined by the Corporation’s Board of Directors and its determination
shall be final.

6.             Committee’s Powers.  No provision contained in this Agreement
shall in any way terminate, modify or alter, or be construed or interpreted as
terminating, modifying or altering any of the powers, rights or authority vested
in the Committee or, to the extent delegated, in its delegate pursuant to the
terms of the Plan or resolutions adopted in furtherance of the Plan, including,
without limitation, the right to make certain determinations and elections with
respect to the Restricted Shares.

3


--------------------------------------------------------------------------------




7.             Binding Effect.  This Agreement shall be binding upon and inure
to the benefit of any successors to the Company and all persons lawfully
claiming under Employee.

8.             Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Minnesota.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
all as of the date first above written.

 

CHRISTOPHER & BANKS

 

CORPORATION

 

 

 

 

 

By:

/s/ Joseph E. Pennington

 

 

 

Joseph E. Pennington

 

 

Chief Executive Officer

 

 

 

 

 

 

 

/s/ Monica Dahl

 

 

Monica Dahl

 

4


--------------------------------------------------------------------------------